   Case 3:20-cv-01574-DMS-AHG Document 5 Filed 02/02/21 PageID.30 Page 1 of 1




                          United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Jose Lopez Mondragon
                                                            Civil Action No. 20-cv-01574-DMS-AHG

                                              Plaintiff,
                                       V.
See attachment                                                JUDGMENT IN A CIVIL CASE


                                            Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court DISMISSES this civil action in its entirety without prejudice based on Plaintiff’s failure to
state a claim upon which § 1983 relief can be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and §
1915A(b), and his failure to prosecute pursuant to Fed. R. Civ. P. 41(b) in compliance with the Court’s
August 26, 2020 Order. The Court further CERTIFIES that an IFP appeal would not be taken in good
faith pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk to enter a final judgment of dismissal
and close the file.




Date:            2/2/21                                        CLERK OF COURT
                                                               JOHN MORRILL, Clerk of Court
                                                               By: s/ M. Exler
                                                                                      M. Exler, Deputy
